Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 05/10/2022 and 06/09/2022 have been entered; wherein claims 1, 3, 5, 9, 11, 13, 14, 17, 19, and 20 have been amended.

DETAILED ACTION
Claims 1 – 20 remain pending and have been examined.
Claims 3 and 5 – 10 are objected to as being dependent upon a rejected base claim (see section “Allowable Subject Matter” below.) 

Response to Arguments
Applicants’ arguments with respect to claims 1, 11, and 19 have been considered but are moot in view of the new ground(s) of rejection.  See Georgios Sakkas et al. (NPL “Type Error Feedback via Analytic Program Repair”; IDS filed on 05/10/2022), art being made of record.
Claim Objections
Claims 1 – 20 are objected to because of the following informalities:  
Claim 1
	Line 10; remove “corresponding” in front of “abstractions” and insert --one or more-- before “first elements”.
	Line 18; remove “corresponding” in front of “second elements”.
Claims 2 – 10 
	These claims are dependent claims of claim 1 either directly or indirectly; therefore, they inherit the issues of claim 1.
Claim 11
	Line 12; remove “corresponding” in front of “abstractions” and insert --one or more-- before “first elements”.
	Line 20; remove “corresponding” in front of “second elements”.
Claims 12 – 18 
	These claims are dependent claims of claim 11 either directly or indirectly; therefore, they inherit the issues of claim 11.
Claim 19
	Line 14; remove “corresponding” in front of “abstractions”.
	Line 15; insert --one or more-- before “first elements”.
	Line 23; remove “corresponding” in front of “second elements”.
Claim 20 
	The claim is dependent claim of claim 19; therefore, it inherits the issues of claim 19.
Appropriate correction is required.
Claim Interpretation
Claims 11 – 18 merely recite “one or more non-transitory computer-readable storage media”.  
More specifically, claim 11 recites “one or more non-transitory computer-readable storage media configured to store instructions that, in response to being executed, cause a system to perform operations…” The “instructions” is not an element of claimed one or more non-transitory computer-readable storage media (emphasis added.)
The system will perform additional functional steps when “the instructions” is put in to the claimed one or more non-transitory computer-readable storage media in the future. Furthermore, a basic function of a non-transitory computer-readable storage media is for (“configured to”) storing data/software. Thus, based on the broadest reasonable interpretation, any prior art disclosing one or more non-transitory computer-readable storage media, which will store instructions later as needed for the system to perform the recited operations, will be applied for rejection (see 102 rejection below) (emphasis added.)
However, in view of the specification, it is clear that “instructions” is executed by a system to perform the recited operations. For the compact prosecution purpose, claims will be treated as if including “instructions” (e.g., --one or more non-transitory computer-readable storage media storing instructions--) for the following rejection (see 102 rejection below.)
Applicant is advised to amend claims based on the above interpretation.  
 
The claimed system (claims 19 and 20) merely recites “a system comprising one or more processors and one or more non-transitory computer-readable storage media”  
More specifically, claim 19 recites “a system comprising: 
one or more processors; and 
one or more non-transitory computer-readable storage media configured to store instructions that, in response to being executed by the one or more processors, cause the system to perform operations…”. The “instructions” is not an element of claimed system (emphasis added.)
The claimed system will perform additional functional steps when “the instructions” is put in to the claimed one or more non-transitory computer-readable storage media in the future. Furthermore, a basic function of a non-transitory computer-readable storage media is for (“configured to”) storing data/software. Thus, based on the broadest reasonable interpretation, any prior art disclosing a system comprising one or more processors and one or more non-transitory computer-readable storage media, which will store instructions later as needed for the system to perform the recited steps, will be applied for rejection (see 102 rejection below) (emphasis added.)
However, in view of the specification, it is clear that “instructions” is executed by the processors to perform the recited operations. For the compact prosecution purpose, claims will be treated as if including “instructions” (e.g., --one or more non-transitory computer-readable storage media storing instructions--) for the following rejection (see 102 rejection below.)
Applicant is advised to amend claims based on the above interpretation.   

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 11 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Georgios Sakkas et al. (NPL “Type Error Feedback via Analytic Program Repair”; hereinafter Sakkas; IDS filed on 05/10/2022.)

Claim 1
Sakkas teaches a method comprising (Sakkas; p. 17: left column and second full paragraph, … In this work, we present a novel error repair strategy called Analytic Program Repair that uses supervised learning…): 
obtaining a first patch that corrects a first error in a first buggy code snippet of first source code based on the first buggy code snippet (Sakkas; p. 17: left column and second full paragraph, … Our strategy is based on the key insight that similar errors have similar repairs and realizes this insight by using a training dataset of pairs of ill-typed programs (first buggy code, first error) and their fixed versions (first patch) to: (1) learn a collection of candidate repair templates by abstracting and partitioning the edits made in the training set into a representative set of templates…This abstraction lets us train predictors over high-level code features, i.e. to learn correlations between features (first buggy code) that cause errors and their corresponding repairs (first patch), allowing the analytic approach to generalize beyond matching against existing programs.); 
generating a generalized patch based on the first patch and a bug pattern of a bug scenario that corresponds to the first error (Sakkas; p. 17: left column and second full paragraph; …(1)  learn a collection of candidate repair templates by abstracting and partitioning the edits made in the training set into a representative set of templates …This abstraction lets us train predictors over high-level code features, i.e. to learn correlations between features (bug pattern) that cause errors and their corresponding repairs (first patch), allowing the analytic approach to generalize beyond matching against existing programs.
p. 18: left column and first full paragraph – third full paragraph; …Generic Abstract Syntax Trees. We represent the different possible candidate expressions via abstract fix templates (generalized patch, first patch) called Generic Abstract Syntax Trees (GAST) which each correspond to many possible expressions …First, we abstract concrete variable, function, and operator names. Next, we prune GASTs at a certain depth 𝑑 to keep only the top-level changes of the fix. Pruned sub-trees are replaced with holes (generalized), which can represent any possible expression in our language.
Together, these steps ensure that GASTs only contain information about a fix’s structure rather than the specific changes in variables and functions. For example, the fix [hd * i] in the mulByDigit example is represented by the GAST of the expression [_ ⊕ _] (generalized), where variables hd and i are abstracted into holes (e.g. by pruning the GAST at a depth 𝑑 = 2) and * is represented by an abstract binary operator ⊕….  Also, p. 18, see sections 2.2 and 2.3), the bug scenario including conditions or characteristics of the first source code that cause the first error in the first buggy code snippet (Sakkas; p. 17: left column and second full paragraph; …This abstraction lets us train predictors over high-level code features, i.e. to learn correlations between features (first buggy code, bug pattern) that cause errors and their corresponding repairs (first patch), allowing the analytic approach to generalize beyond matching against existing programs. 
p. 18: left column and first full paragraph – third full paragraph; Our notion of a fix is defined as a replacement of an existing expression (scenario, bug) with a new candidate expression at a specific program location.…), the bug pattern indicating relationships between the conditions or characteristics of the bug scenario (Sakkas; p. 17: left column and second full paragraph; …This abstraction lets us train predictors over high-level code features, i.e. to learn correlations between features (first buggy code, bug pattern) that cause errors and their corresponding repairs (first patch), allowing the analytic approach to generalize beyond matching against existing programs. 
p. 18: left column and first full paragraph – third full paragraph; Our notion of a fix is defined as a replacement of an existing expression (scenario, bug) with a new candidate expression at a specific program location.…), the generating of the generalized patch based on the first patch including converting one or more first elements of the first patch that are specific to the first buggy code snippet into one or more corresponding abstractions that are generalized versions of the first elements in which the generalized patch includes the one or more abstractions instead of the one or more first elements and in which the one or more abstractions are determined based on a first comparison between a representation of the bug pattern and a first representation of the first buggy code snippet (Sakkas; p. 17: left column and second full paragraph; …(1)  learn a collection of candidate repair templates by abstracting and partitioning the edits made in the training set into a representative set of templates …This abstraction lets us train predictors over high-level code features, i.e. to learn correlations between features (bug pattern) that cause errors and their corresponding repairs (first patch), allowing the analytic approach to generalize beyond matching against existing programs.
p. 18: left column and first full paragraph – third full paragraph; …Generic Abstract Syntax Trees. We represent the different possible candidate expressions via abstract fix templates (generalized patch, first patch) called Generic Abstract Syntax Trees (GAST) which each correspond to many possible expressions …First, we abstract concrete variable, function, and operator names. Next, we prune GASTs at a certain depth 𝑑 to keep only the top-level changes of the fix. Pruned sub-trees are replaced with holes (generalized), which can represent any possible expression in our language.
Together, these steps ensure that GASTs only contain information about a fix’s structure rather than the specific changes in variables and functions….  Also, p. 18, see sections 2.2 and 2.3);
generating a second patch based on the generalized patch, the bug pattern, and a second buggy code snippet of second source code (Sakkas; p. 19: left column and last full paragraph – right column and last full paragraph; Error Localization. We view the problem of finding error locations in a new program (second buggy code) as a binary classification problem. In contrast with the template prediction problem, we want to learn a function that maps a program’s subexpressions to a binary output representing the presence of an error or not…For each expression in a given program, the learned model outputs a confidence score representing how likely it is an error location that needs to be fixed. We exploit those scores to synthesize candidate expressions for each location in descending order of confidence…
Next, we use classic program synthesis techniques to synthesize candidate expressions (second patch) …
Program Synthesis. Given a set of locations and candidate templates for those locations, we are trying to solve a problem of program synthesis. For each program location, we search over all possible expressions in the language’s grammar for a small set of candidate expressions that match the fix template and make the program type-check. Expressions from the ill-typed program are also used during synthesis to prune the search space of candidate expressions…), the second patch correcting a second error in the second buggy code snippet (the candidate expression fixes buggy code), the generating of the second patch based on the generalized patch including converting the one or more abstractions of the generalized patch into one or more corresponding second elements that are specific to the second buggy code snippet in which the second patch includes the one or more second elements instead of the one or more abstractions and in which the one or more second elements are determined based on a second comparison between the representation of the bug pattern and a second representation of the second buggy code snippet (Sakkas; p. 19: left column and last full paragraph – right column and last full paragraph; Error Localization. We view the problem of finding error locations in a new program (second buggy code) as a binary classification problem. In contrast with the template prediction problem, we want to learn a function that maps a program’s subexpressions to a binary output representing the presence of an error or not…For each expression in a given program, the learned model outputs a confidence score representing how likely it is an error location that needs to be fixed. We exploit those scores to synthesize candidate expressions for each location in descending order of confidence…
Next, we use classic program synthesis techniques to synthesize candidate expressions (second patch) …
Program Synthesis. Given a set of locations and candidate templates for those locations, we are trying to solve a problem of program synthesis. For each program location, we search over all possible expressions in the language’s grammar for a small set of candidate expressions that match the fix template and make the program type-check. Expressions from the ill-typed program are also used during synthesis to prune the search space of candidate expressions…); and 
performing one or more repair operations with respect to the second buggy code snippet based on the second patch (the repair operations were performed.)

Claim 2
Sakkas also teaches
obtaining the first buggy code snippet based on a determination that the first error is the same as the second error (Sakkas; p. 17: left column and second full paragraph, … Our strategy is based on the key insight that similar errors have similar repairs and realizes this insight by using a training dataset of pairs of ill-typed programs (first buggy code, first error) and their fixed versions (first patch) to: (1) learn a collection of candidate repair templates by abstracting and partitioning the edits made in the training set into a representative set of templates…This abstraction lets us train predictors over high-level code features, i.e. to learn correlations between features (first buggy code) that cause errors and their corresponding repairs (first patch), allowing the analytic approach to generalize beyond matching against existing programs.); 
obtaining a first repaired code snippet of the first source code, the first error being corrected in the first repaired code snippet (Sakkas; p. 17: left column and second full paragraph, … Our strategy is based on the key insight that similar errors have similar repairs and realizes this insight by using a training dataset of pairs of ill-typed programs (first buggy code, first error) and their fixed versions (first patch) to: (1) learn a collection of candidate repair templates by abstracting and partitioning the edits made in the training set into a representative set of templates…This abstraction lets us train predictors over high-level code features, i.e. to learn correlations between features (first buggy code) that cause errors and their corresponding repairs (first patch), allowing the analytic approach to generalize beyond matching against existing programs.)t; and 
obtaining the first patch based on the first buggy code snippet and the first repaired code snippet (Sakkas; p. 17: left column and second full paragraph, … Our strategy is based on the key insight that similar errors have similar repairs and realizes this insight by using a training dataset of pairs of ill-typed programs (first buggy code, first error) and their fixed versions (first patch) to: (1) learn a collection of candidate repair templates by abstracting and partitioning the edits made in the training set into a representative set of templates…This abstraction lets us train predictors over high-level code features, i.e. to learn correlations between features (first buggy code) that cause errors and their corresponding repairs (first patch), allowing the analytic approach to generalize beyond matching against existing programs.)

Claims 11 – 18 
Sakkas discloses one or more non-transitory computer-readable storage media (Sakkas; p. 16: abstract, We introduce Analytic Program Repair, a data-driven strategy for providing feedback for type-errors via repairs for the erroneous program…)  Sakkas inherently utilizes a computer to perform Sakkas’ program repair process, wherein the computer includes a non-transitory computer-readable storage media (e.g., memory.)
The recited operations will be performed by the system when, in the future, “the instructions” is put in to the claimed one or more non-transitory computer-readable storage media.  Furthermore, a basic function of a non-transitory computer-readable storage media is for (“configured to”) storing data/software.

Claim 11
This is one or more non-transitory computer-readable storage media version of the rejected method version in claim 1; therefore, it is rejected for the same reasons. Furthermore, Sakkas discloses one or more non-transitory computer-readable storage media (Sakkas; p. 16: abstract, We introduce Analytic Program Repair, a data-driven strategy for providing feedback for type-errors via repairs for the erroneous program…)  Sakkas inherently utilizes a computer to perform Sakkas’ program repair process, wherein the computer includes a non-transitory computer-readable storage media (e.g., memory.)

Claim 12
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claims 19 and 20
Sakkas discloses a system comprising one or more processors and one or more non-transitory computer-readable storage media (Sakkas; p. 16: abstract, We introduce Analytic Program Repair, a data-driven strategy for providing feedback for type-errors via repairs for the erroneous program…)  Sakkas inherently utilizes a computer (a system) to perform Sakkas’ program repair process; wherein the computer includes one or more processors and a non-transitory computer-readable storage media (e.g., memory.) 
the recited operations will be performed by the system when, in the future, “the instructions” is put in to the one or more non-transitory computer-readable storage media.  Furthermore, a basic function of a non-transitory computer-readable storage media is for (“configured to”) storing data/software. 

Claim 19
This is a system version of the rejected method version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Sakkas discloses a system comprising one or more processors and one or more non-transitory computer-readable storage media (Sakkas; p. 16: abstract, We introduce Analytic Program Repair, a data-driven strategy for providing feedback for type-errors via repairs for the erroneous program…)  Sakkas inherently utilizes a computer (a system) to perform Sakkas’ program repair process; wherein the computer includes one or more processors and a non-transitory computer-readable storage media (e.g., memory.)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sakkas as applied to claim 1 above, and further in view of Francis (Pub. No. US 2019/0121717 A1.)

Claim 4
Sakkas does not explicitly teach the first patch is obtained from a post obtained from a website.
However, Francis teaches the first patch is obtained from a post obtained from a website (Francis; [0021] … Often, there is a time period after a problem with a computer program is discovered but before a fix or workaround to the problem has been developed and released as part of a software update. During this time period, a user of the computer program who experiences the problem will need to proactively seek a potential fix or workaround to the problem with the computer program. For example, the user may be required to contact a support line for the computer program or reference a frequently asked questions (FAQ) page (website) or online support forum (website) related to the computer program to obtain a potential fix or workaround for the problem with the computer program.)
Sakkas and Francis are in the same analogous art as they are in the same field of endeavor, repair/fix programs.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Francis teachings into Sakkas invention to also allow a fix/patch obtained from a website for a fix for a program as suggested by Francis ([0021].)

Allowable Subject Matter
Claims 3 and 5 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 – 18 and 20 will be objected to after claims 11 and 19 are amended to include “instructions” as positive element of the claimed one or more non-transitory computer-readable storage media and the claimed system as suggested respectively in the claim interpretation above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194